FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary 2015 Commission File Number: 001-10306  The Royal Bank of Scotland plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No. 1 De-listing Notifications dated 13 February 2015 Exhibit No. 2 Amendment Notifications dated 17 February 2015 Exhibit No. 3 Amendment Notifications dated 18 February 2015 Exhibit No. 4 Notice of Redemption dated 19 February 2015 Exhibit No. 5 Amendment Notifications dated 20 February 2015 Exhibit No. 6 Amendment Notifications dated 23 February 2015 Exhibit No. 7 Amendment Notifications dated 26 February 2015 Exhibit 1 ﻿ 13 February 2015 DE-LISTING NOTIFICATIONS The Royal Bank of Scotland plc (the "Issuer") This notice relates to the following securities (the "Securities") issued by the Issuer. ISIN Code:GB00B46DN453
